Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00362-CR

                               EX PARTE Mario Leon WHITE

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2013W0117
                       Honorable Andrew Carruthers, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED.

       SIGNED August 28, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice